 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        2:20-CR-137-JAD-VCF

 9                Plaintiff,                        Preliminary Order of Forfeiture

10         v.

11 CYRUS ORLANDO ORTEGA,

12                Defendant.

13         This Court finds Cyrus Orlando Ortega pled guilty to Count One of a Two-Count
14 Criminal Indictment charging him with distribution of child pornography in violation of 18

15 U.S.C. § 2252A(a)(2). Criminal Indictment, ECF No. 1; Change of Plea, ECF No. __; Plea

16 Agreement, ECF No. __.

17         This Court finds Cyrus Orlando Ortega agreed to the forfeiture of the property set
18 forth in the Plea Agreement and the Forfeiture Allegation of the Criminal Indictment.

19 Criminal Indictment, ECF No. 1; Change of Plea, ECF No. __; Plea Agreement, ECF No.

20 __.

21         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
22 States of America has shown the requisite nexus between property set forth in the Plea

23 Agreement and the Forfeiture Allegation of the Criminal Indictment and the offense to

24 which Cyrus Orlando Ortega pled guilty.

25         The following property is (1) any visual depiction described in 18 U.S.C. § 2252A, or
26 any book, magazine, periodical, film, videotape, or other matter which contains any such

27 visual depiction, which was produced, transported, mailed, shipped or received in violation

28 of 18 U.S.C. § 2252A(a)(2), or (2) any property, real or personal, used or intended t o be used
            Case 2:20-cr-00137-JAD-VCF Document 29 Filed 05/07/21 Page 2 of 4



 1   to commit or to promote the commission of 18 U.S.C. § 2252A(a)(2), or any property

 2   traceable to such property and is subject to forfeiture pursuant to 18 U.S.C. § 2253(a)(1) and

 3   2253(a)(3):

 4          1. Raidmax desktop computer, Model No. RX500XDirkTooth, Serial No.

 5              141130416033, with Seagate 360GB SATA hard drive, Model No.

 6              ST3360320AS, Serial No. 5QF6M6QN;

 7          2. Lenovo laptop computer, Model No. G505s, Serial No. CB26549163, with

 8              Seagate 500GB SATA hard drive, Model No. ST500LT012, Serial No.

 9              S0VAJ3TX; and

10          3. Apple iPhone 7, Model No. Al778, Serial No. FYNXD078HX98, IMEI

11              No. 353072096976123

12   (all of which constitutes property).

13          This Court finds that on the government’s motion, the Court may at any time enter

14   an order of forfeiture or amend an existing order of forfeiture to include subsequently

15   located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

16   32.2(b)(2)(C).

17          This Court finds the United States of America is now entitled to, and should, reduce

18   the aforementioned property to the possession of the United States of America.

19          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

20   DECREED that the United States of America should seize the aforementioned property.

21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

22   rights, ownership rights, and all rights, titles, and interests of Cyrus Orlando Ortega in the

23   aforementioned property are forfeited and are vested in the United States of America and

24   shall be safely held by the United States of America until further order of the Court.

25          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

26   of America shall publish for at least thirty (30) consecutive days on the official internet

27   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

28   describe the forfeited property, state the time under the applicable statute when a petition
                                                     2
            Case 2:20-cr-00137-JAD-VCF Document 29 Filed 05/07/21 Page 3 of 4



 1   contesting the forfeiture must be filed, and state the name and contact information for the

 2   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b )(6)

 3   and 21 U.S.C. § 853(n)(2). In the alternative, if the value of the property is less than $1,000,

 4   the government may instead serve every person reasonably identified as a potential claimant

 5   in lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.

 6   Rule G(4)(a)(i)(A).

 7          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

 8   or entity who claims an interest in the aforementioned property must file a petition for a

 9   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

10   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

11   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

12   right, title, or interest in the forfeited property and any additional facts supporting the

13   petitioner’s petition and the relief sought.

14          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

15   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

16   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

17   not sent, no later than sixty (60) days after the first day of the publication on the official

18   internet government forfeiture site, www.forfeiture.gov.

19          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

20   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

21   Attorney’s Office at the following address at the time of filing:

22                  Daniel D. Hollingsworth
                    Assistant United States Attorney
23                  James A. Blum
                    Assistant United States Attorney
24                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
25

26          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

27   described herein need not be published in the event a Declaration of Forfeiture is issued by

28   ///
                                                      3
            Case 2:20-cr-00137-JAD-VCF Document 29 Filed 05/07/21 Page 4 of 4



 1   the appropriate agency following publication of notice of seizure and intent to

 2   administratively forfeit the above-described property.

 3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 4   copies of this Order to all counsel of record.

 5          DATED June
            DATED: _____________________,
                       29, 2021.          2021.

 6

 7

 8                                                JENNIFER A. DORSEY
                                                  UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      4
